Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose the exact “A transmission/reception device / method comprising:  an encoding/decoding circuitry configured to perform LDPC coding 5on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 9/16 or 10/16, wherein the LDPC code includes information bits and parity bits, 10the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and  15the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is 291 817 1023 1118 1168 1195 1419 1763 2507 3005 3886 3952 4046 4924 5372 5586 5742 5925 6080 6157 6301 206600 6644 7052 7093 7105 7487 133 565 957 1018 1150 1196 1210 1224 1361 1484 2330 2448 2525 2583 2639 3198 3407 3504 4272 4383 5133 5399 5421 5545 6972 7156 129 365 541 1026 1199 1527 2467 3386 3458 4215 4438 254778 5176 5484 5521 5540 5788 6103 6287 6360 6605 6745 6973 7251 7329 7336 996 1392 2493 2910 3048 3281 4969 5189 5632 6236 6983 165 2521 2650 2824 3493 4637 5670 6470 30266 345 390 2365 2843 3274 4321 5165 245 2173 2274 2687 3763 4284 5562 6564156 SP371016W00 2787 2970 3503 691 3718 5047 593 969 3593 331 3809 6269 51627 2886 5935 1046 2976 4457 4725 6028 6458 6172 6610 7530 1536 7102 7148 10233 2463 4955 826 4319 6969 3073 6675 6774 407 4251 7087 1380 3802 4937 151911 4360 6306 4027 6219 7292 398 1190 1936 250 830 7241 5500 5828 7478 201261 4649 7237” as recited in claims 1-8

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thien Nguyen/           Primary Examiner, Art Unit 2111